DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 07/20/2022.  Presently claims 1-5 are pending.  

Response to Arguments
Rejections based on 35 U.S.C. 112(b) have been withdrawn, based on Applicant’s amendments.
Applicant’s arguments, see pages 8-10, filed 07/20/2022, with respect to claim 1 have been fully considered and are not persuasive. 
Applicant states that Teufelberger fails to disclose wherein a rear end in the axial direction of the guide surface is disposed at a same position as a position in a radial direction of the inner peripheral surface of the outer ring of the second stator vane row and is disposed closest to the axis in the guide surface.  Examiner respectfully disagrees.
 Teufelberger discloses a rear end (“rear”, Fig. 1’ below) in the axial direction of the guide surface is disposed at a same position as a position in a radial direction of the inner peripheral surface of the outer ring of the second stator vane row (as shown in Fig. 1’, “rear” end surface of guide member “G” is at same radial height as “ipo”, which is the inner peripheral surface of the outer ring, with respect to the axis shown) and is disposed closet to the axis in the guide surface (as shown in Fig. 1’, distance “d” is the smallest distance, relative to the entire guide surface of the guide member, and therein at the rear end of the guide member surface, the surface is closest to the axis shown).
Applicant’s amendments necessitated a new ground of rejection under 
35 U.S.C. 102 and this action has therefore been made final.      

Claim Objections
Claims 1-2 are objected to because of the following informalities:
Claim 1, lines 9-10, change: “and are disposed on [[a]] an [[first]] upstream side in the axial direction…”  This change is recommended for consistent terminology with the claim set.
Claim 1, lines 11-15, change: “a guide member that is disposed axially between a first [[rotor]] stator [[blade]] vane row a first rotor blade row…” This change is recommended for concise and consistent terminology within the claim set.
Claim 1, lines 12-13, change: “radially inward , and…” This change is recommended to avoid redundancy and concise claim language.
Claim 1, lines 14-16, change: “wherein a rear end in the axial direction of the guide surface is disposed at a same radial position as a position wherein the rear end of the guide surface is radially disposed closet to the axis 
Claim 2, line 2, change: “surface .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teufelberger (U.S. 4,403,915).
Regarding claim 1, Teufelberger discloses a steam turbine (Col. 1, lines 5-6, Fig. 1) comprising: 
a rotor shaft (1) that is configured to rotate around an axis (center axis shown in Fig. 1); 
a plurality of rotor blade rows (blade row, “A”, Fig. 1’ below; blade row 7 and blade row 9) that are fixed radially outward with respect to the rotor shaft (each blade row is fixed to an outer side of the shaft 1, as shown in Fig. 1’) and are disposed at intervals in an axial direction in which the axis extends (blade rows “A”, 7, and 9 are disposed at intervals in an axial direction as shown in Fig. 1); 
a casing (casing “C”, Fig. 1’) which covers the rotor shaft and the plurality of rotor blade rows and wherein a main flow path through which a fluid flows is formed inside of the casing (as shown in Fig. 1’, Col. 1, lines 28-43); 
a plurality of stator vane rows (vane row “S”, vane row 6, vane row 8, as shown in Fig. 1’), that are each fixed radially inward with respect to the casing (vane rows are fixed to an inner side of casing “C” as shown in Fig. 1’) and are disposed on a first side in the axial direction with respect to each of the plurality of rotor blade rows (with respect to the blade rows (A, 7, and 9) the vane rows (S, 6, and 8) are disposed axially on a first side to the left of each blade row, as shown in Fig. 1’); and 
a guide member (“G”, Fig. 1’) that is disposed between a first rotor blade row disposed farthest to the first side in the axial direction among the plurality of rotor blade rows and a second stator vane row disposed on a second side in the axial direction with respect to the first rotor blade row (as shown in Fig. 1’, guide member “G” is disposed between first row blade row “A” and second stator vane row 6), wherein the guide member is configured to guide the fluid from the first rotor blade row toward the second stator vane row (i.e., the flow through the working path follows the inner contour of guide member “G” from the first blade row “A” to the second stator vane row 6), 
wherein each of the plurality of rotor blade rows includes 
a plurality of rotor blade bodies disposed in the main flow path (i.e., blades pertaining to the blade rows “A”, 7, and 9 are disposed in the main flow path as shown in Fig. 1’), 
a shroud (“R”, Fig. 1’) disposed radially outward with respect to each of the plurality of rotor blade bodies to correspond to each of the plurality of rotor blade bodies (shroud “R” corresponds to each of the rotor blade bodies of the blade rows “A”, 7, 9), and 
a platform (“P”, shown in Fig. 1’) disposed radially inward with respect to each of the plurality of rotor blade bodies to correspond to each of the rotor blade bodies (as shown in Fig. 1’, there is a platform “P” corresponding to each blade of each blade row “A, 7, 9), 
wherein each of the plurality of stator vane rows (“S”, 6, 8) includes 
a plurality of stator vanes disposed in the main flow path (i.e., vane airfoil bodies pertaining to the stator vane rows disposed in the main flow path, as shown in Fig. 1’), 
an outer ring having an annular shape and disposed radially outward with respect to each of the plurality of stator vanes (i.e., outer rings “OR” pertaining to the stator vane rows shown in Fig. 1’), and 
an inner ring having an annular shape and disposed radially inward with respect to each of the plurality of stator vanes (i.e., as shown in Fig. 1’, inner rings “IR” of the first stator vane row “S” and “L2” pertaining to second vane row 6, as an example), 
wherein an outer peripheral surface of the inner ring of the second stator vane row (i.e., the surface of inner ring “L2” of second stator vane row 6) is disposed radially inward with respect to the axis than an outer peripheral surface of the platform (“P” of blade row “A”) of the first rotor blade row (the inner ring “L2” being disposed radially inward with respect to the center axis (i.e., axis shown In Fig. 1) than the outer peripheral surface of the platform of the first rotor blade row (“P” of blade row “A”), which is analogous to the relationship shown in Applicant’s Fig. 2); 
wherein the guide member (“G”, Fig. 1’) has a guide surface that extends from an outer peripheral surface of the shroud of the first rotor blade row (inner surface of G extends from above the outer surface of the shroud “R” of first blade row “A”, as shown in Fig. 1’) toward an inner peripheral surface of the outer ring of the second stator vane row (i.e., surface of G extends toward inner surface of outer ring “OR” of second vane row 6) so as to be inclined radially inward as the guide surface approaches the second side from the first side in the axial direction (as shown in Fig. 1’, the surface of guide member “G” is inclined in the radial direction as the guide surface extends from the first side of the blade row “A” to the second side of the first blade row “A” since the inner surface of G is continuous as shown in Fig. 1’), and
wherein a rear end (“rear”, Fig. 1’) in the axial direction of the guide surface is disposed at a same position as a position in a radial direction of the inner peripheral surface of the outer ring of the second stator vane row (as shown in Fig. 1’, “rear” end surface of guide member “G” is at same radial height as “ipo”, which is the inner peripheral surface of the outer ring, with respect to the axis shown) and is disposed closet to the axis in the guide surface (as shown in Fig. 1’, distance “d” is the smallest distance, relative to the entire guide surface of the guide member, and therein at the rear end of the guide member surface, the surface is closest to the axis shown).


    PNG
    media_image1.png
    557
    671
    media_image1.png
    Greyscale

Fig. 1’

Regarding claim 2, Teufelberger discloses wherein a front end (F, Fig. 1’) of the guide surface (i.e., inner surface of guide member “G”) on the first side in the axial direction is disposed on radially outward with respect to the shroud of the first rotor blade row (as shown in Fig. 1’, front end “F” is disposed on an outer side above the shroud “R” of first blade row “A”).

Regarding claim 3, Teufelberger discloses wherein the inner peripheral surface of the outer ring of the second stator vane row is disposed radially inward with respect to the axis than an inner peripheral surface of the shroud of the first rotor blade row (an inner peripheral surface of the outer ring of the second stator vane row (surface, “ipo” shown in Fig. 1’) is disposed radially inward with respect to the center axis than the inner peripheral surface of the shroud of the first rotor blade row (surface, “ipr” as shown in Fig. 1’)).

Regarding claim 4, Teufelberger discloses wherein the inner peripheral surface of the outer ring of the second stator vane row is disposed radially inward with respect to the axis than an intermediate portion of the rotor blade body of the first rotor blade row in the radial direction (an inner peripheral surface of the outer ring of the second stator vane row (surface, “ipo” shown in Fig. 1’) is disposed radially inward with respect to the center axis than an intermediate portion of the rotor blade body of the first rotor blade row (location “z” as shown in Fig. 1’)).

Regarding claim 5, Teufelberger discloses wherein the inner peripheral surface of the outer ring of the second stator vane row is disposed radially inward with respect to the axis than the outer peripheral surface of the platform of the first rotor blade row (an inner peripheral surface of the outer ring of the second stator vane row (surface, “ipo” shown in Fig. 1’) is disposed radially inward with respect to the center axis than the outer peripheral surface of the platform of the first rotor blade row (surface of “P” of first rotor blade row “A” as shown in Fig. 1’, wherein a hashed line is an extension of the surface of “P” to show that “ipo” is closer to the center line than the surface of “P”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        09/22/2022